                                                                                                  r. __        — r~!
                                                                                                                          ART
                                                                                        -
                                                                                        r - -   --- -   - --
                                                                                  i

                                                                                           JUL -8 ~
                                                                                                               - - ----     ,,



                                                U NITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
         U NITED STATES OF AMERICA,                                        CASE NUMBER
                                                               PL4INTIFF          ~~ ~~~_ `~Q — S~,`
                                      V.                                                     ~    v~



~               5~~~, Can.~~S                                                 ORDER OF TEMPORARY DETENTION
                                                                                PENDING HEARING PURSUANT
                                                        DEFENDANTS)                TO BAIL REFORM ACT


           Upon motion of        ~           ~✓~ r                                    ,IT IS ORDERED that a detention hearing
      is set for                                                                      ,at ~~        Gym./ ❑p.m. before the
      Honorable                                                                       ,in Courtroom

             Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                                     and produced for the hearing.
                                /Other c~~.stodin/ officer)




      Dated: ~7/~~~~
                                                              U.S. District ]udge/Magistrate Judge




                          ORDF:R OF fF:~1POR:~NI bF:1 F:~"IlO\ PE\DING HEANIVG Pl NSl AV"T TO BAIL REFOR.N ACf
    CR-b(i ~ I~1-'~J7J
                                                                                                                                 Page I of
